              Case 3:21-cv-00065-CLB Document 19 Filed 06/14/21 Page 1 of 2




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12   DUSTIN KELLER,                                  )
                                                     )   Case No.: 3:21-cv-00065-CLB
13          Plaintiff,                               )
                                                     )   STIPULATION TO VOLUNTARY
14                  v.                               )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,                )   PLAINTIFF
16                                                   )
            Defendant.                               )
17                                                   )
                                                     )
18

19
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that this action be remanded for further administrative
21
     action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
22
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23
     a new decision.
24
     //
25
     //
26
              Case 3:21-cv-00065-CLB Document 19 Filed 06/14/21 Page 2 of 2




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: June 14, 2021                           Respectfully submitted,

 5                                                ROHLFING & KALAGIAN, LLP
 6                                                /s/ Marc V. Kalagian
                                                  MARC V. KALAGIAN
 7                                                (*as authorized via email on June 14, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: June 14, 2021                         Respectfully submitted,
10
                                                  CHRISTOPHER CHIOU
11                                                Acting United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17
                                                            IT IS SO ORDERED:
18

19                                                          HON. CARLA L. BALDWIN
                                                            UNITED STATES MAGISTRATE JUDGE
20

21                                                                     June 14, 2021
                                                            DATED: ___________________________
22

23

24

25

26                                                      2
